Citation Nr: 0412730	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to October 1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for service connection for a mental condition inclusive 
of a depressive disorder.

The Board also observes that, in an unappealed April 1983 
rating decision, the veteran's claim of entitlement to 
service connection for mental retardation was denied.  See 
38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of 
the RO's decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record).  
In November 2002, he filed a claim of entitlement to service 
connection for his "mental status."  And in November 2002, 
the RO sent him a letter concerning the Veterans Claims 
Assistance Act of 2000 (VCAA), wherein the RO distinguished 
between a petition to reopen his previously denied claim for 
mental retardation and a new, separate, claim of entitlement 
to service connection for mental problems of a more generic 
nature, which did not require new and material evidence to 
adjudicate on a de novo basis.  The RO requested that he 
clarify the specific nature of his claim (i.e., whether he 
was trying to reopen the previously denied claim for mental 
retardation or, instead, seeking service connection for other 
types of mental illness).  When responding in December 2002, 
on VA Form 21-526, he cited "mental problems" (not "mental 
retardation") as the basis of his claim.  And medical 
records since submitted show various diagnoses other than 
mental retardation-including a depressive disorder probably 
superimposed on dysthmia, a personality disorder, an anxiety 
disorder, and an impulse control disorder.  



Consequently, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, inclusive of 
these additional conditions, is separate from his previously 
denied claim of entitlement to service connection for mental 
retardation.  So the issue on appeal is his mere entitlement 
to service connection, not whether new and material evidence 
has been submitted to reopen his previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994).

Also note that, in his substantive appeal (VA Form 9), 
received in June 2003, the veteran requested a hearing in 
Washington, D.C., before a Veterans Law Judge (VLJ) of the 
Board.  However, the veteran was unable to attend the hearing 
scheduled for January 2004, and he did not indicate that he 
wished to reschedule it.  There are no other hearing requests 
of record, so the Board deems his request for a Board hearing 
withdrawn.  See 38 C.F.R. § 20.702(d) and (e) (2003).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to service connection 
for a psychiatric disorder, apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal concerning this claim 
has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a psychiatric disorder 
during or as a result of his service in the military.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, as mentioned, on November 9, 2000, 
the VCAA was signed into law.  The VCAA potentially applies 
to all claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires that VA assist a claimant in obtaining that evidence 
unless there is no reasonable possibility that assisting him 
will aid in substantiating his claim.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 2003 
rating decision appealed and the May 2003 statement of the 
case (SOC), as well as the November 2002 letter to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations governing his claim of 
entitlement to service connection.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the November 2002 letter, in particular, apprised him of the 
provisions of the VCAA, the type of information and evidence 
needed from him to support his claim, and what he could do to 
help in this regard, as well as what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  That 
type of notice is what is specifically contemplated by the 
VCAA.  

While, in the November 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that 
November 2002 VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records (SMRs) and 
private medical records have been obtained.  In addition, he 
was afforded several opportunities to submit additional 
evidence in support of his claim.  But he and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.

The November 2002 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claim of entitlement to service connection in February 2003.  
So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In that decision, the court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ 
in this case is the RO in Winston-Salem, and the RO 
did just that.  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred in or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.

Certain conditions, including psychoses, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records and private medical records.

A February 1976 Report of Medical History shows the veteran 
denied experiencing nervous trouble, depression, or excessive 
worry.  He reported experiencing trouble sleeping, which the 
evaluating physician indicated was insomnia that was not 
considered disabling.  The contemporaneous Report of Medical 
Examination for entrance into the Army Reserves shows that a 
clinical psychiatric evaluation was normal.  The veteran 
began serving on ACDUTRA in June 1976.

According to his September 1976 Report of Medical Examination 
for ACDUTRA, another clinical psychiatric evaluation of the 
veteran was normal.  His service on ACDUTRA ended the 
following month, in October 1976.

An August 1995 private medical record from A. L. Llorca, a 
staff psychologist, states the veteran was treated for a 
depressive disorder and an anxiety disorder.  Mr. Llorca also 
noted the veteran had a subnormal intellect.  A treatment 
plan of anti-depressant medication and individual therapy was 
recommended, as well as psychiatric evaluations and 
vocational referrals, on an as-needed basis.

A July 2002 North Carolina disability determination report 
from Mr. Llorca states the veteran underwent a psychological 
evaluation, as informed by a March 2002 psychiatric 
evaluation report, an April 2002 medical evaluation report, 
and a December 1997 psychological evaluation.  According to 
the report, the veteran said he was discharged from the 
military because he "could not cope with military life," 
that he spent some time in prison, and that he had been 
hospitalized for psychiatric treatment.  He also related that 
his major problem was back pain.  A clinical interview 
indicated that he was cooperative, oriented, and well-
motivated, with a profoundly flat affect and impoverished 
speech.  His judgment, memory, and insight were consistent 
with his subnormal intellect.  He denied suicidal ideation, 
hallucinations, and delusions.  Mr. Llorca indicated 
the veteran had borderline intellectual functioning, physical 
health problems, and a depressive disorder, not otherwise 
specified.  In addition, Mr. Llorca indicated the veteran had 
a personality disorder, characterized as a mix of inadequate 
passive dependent and sociopathic inclinations, and that his 
depressive symptomatology was exacerbated by poor coping 
skills, character makeup, and health problems.  

Records from the Southeastern Center, dated from July 1995 
through January 2003, show the veteran was treated for an 
impulse control disorder, anxiety, depression, and possible 
panic attacks.  Symptoms associated with these problems were 
alleviated with medication.  He complained of anxiety 
attacks, nightmares, losing his temper easily, and 
nervousness.  An August 1995 screening form shows that he had 
a sad and depressed mood, slow thought process, appropriate 
attitude, flat affect, and restless sleep.  In April 1997, a 
history of marginal vocational, social, and educational 
functioning was noted, as was a history of dysthymia, 
which increased due to physical health problems.  An April 
2002 assessment states that he complained that he was 
depressed, tense, easily angered, and anxious.  Borderline 
intellectual functioning and a history of possible dyslexia 
were noted.  Mental status examination showed a depressed 
mood and blunted affect, without evidence of a formal thought 
disorder, but with evidence of anxiety in crowds and problems 
with anger.  A strong family history of depression was also 
noted.  The impression was anxiety disorder, impulse control 
disorder, and a major depressive disorder, probably 
superimposed on dysthymia.

Private medical records from Dr. Armitage, dated from January 
2002 through February 2003, show treatment for a variety of 
physical disorders-including bronchitis, several back 
disorders, headaches, osteoarthritis, hypertension, and 
gastroesophageal reflux disease.  In addition, the veteran 
was diagnosed with anxiety.  A January 2003 treatment note 
indicates that he requested a note to VA regarding his 
"mental condition and mental retardation."  Dr. Armitage 
also stated the veteran's anxiety was due to a family history 
of bilateral brain aneurysms.

The above records show the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder-inclusive of depression, 
anxiety, and an impulse control disorder.  His service 
medical records are entirely unremarkable for complaints 
(symptoms, etc.), a diagnosis, or treatment of a psychiatric 
disorder.  And while the Board acknowledges that he reported 
experiencing insomnia at his February 1976 examination, that 
was prior to beginning his period of ACDUTRA in June 1976.  
So any insomnia that he may have been experiencing at that 
time was before he even entered the military.  Moreover, 
there is no competent medical evidence of record otherwise 
linking his insomnia to an acquired psychiatric disorder 
related to his military service.  In fact, his service 
medical records indicate that his insomnia was not considered 
disabling and his service physical examination reports 
consistently showed normal psychiatric examinations.  See 
38 U.S.C.A. §§ 101(22) and (24), 1131; 38 C.F.R. §§ 3.303, 
3.6.  Obviously then, even if he had insomnia before service 
or when he began serving on ACDUTRA, it was not aggravated 
during service beyond its natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Cf. VAOPGCPREC 3-2003 (July 16, 
2003).

Additionally, records show the veteran did not begin 
experiencing symptoms or receiving treatment for his 
psychiatric disorders until about 1995, approximately 
19 years after his service in the military had ended.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The only 
evidence relating his psychiatric disorders to his military 
service comes from him.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of these mental illnesses.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claim, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



